
	

113 HR 675 IH: Part-Time Worker Bill of Rights Act of 2013
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 675
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2013
			Ms. Schakowsky
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committees on
			 Ways and Means,
			 House Administration, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To extend protections to part-time workers in the areas
		  of employer-provided health insurance, family and medical leave, and pension
		  plans.
	
	
		1.Short titleThis Act may be cited as the
			 Part-Time Worker Bill of Rights Act of
			 2013.
		2.Extension of
			 employer health insurance coverage mandate to part-time employees
			(a)Large employers
			 not offering health coverage
				(1)In
			 generalSubsection (a) of section 4980H of the Internal Revenue
			 Code of 1986 is amended—
					(A)by striking
			 full-time employees in paragraph (1) and inserting
			 employees,
					(B)by striking
			 full-time employee in paragraph (2) and inserting
			 employee, and
					(C)by striking
			 hereby imposed on the employer and all that follows and
			 inserting hereby imposed on the employer, with respect to each employee
			 employed by the employer during such month, an assessable payment equal to the
			 applicable payment amount with respect to such employee..
					(2)Proration of
			 applicable payment amount for part-time employeesParagraph (1)
			 of section 4980H(c) of such Code is amended to read as follows:
					
						(1)Applicable
				payment amountThe term
				applicable payment amount means, with respect to any employee
				for any month—
							(A)in the case of a
				full-time employee, 1/12 of $2,000, and
							(B)in the case of any
				other employee, the amount which bears the same ratio to the amount determined
				under subparagraph (A) as—
								(i)the average hours
				of service per week of such employee for such month, bears to
								(ii)30.
								.
				(b)Large employers
			 offering coverage with employees who qualify for premium tax credits or
			 cost-Sharing reductions
				(1)In
			 generalParagraph (1) of section 4980H(b) of such Code is
			 amended—
					(A)by striking
			 full-time employees each place it appears in subparagraphs (A)
			 and (B) and inserting employees, and
					(B)by striking
			 hereby imposed on the employer and all that follows and
			 inserting hereby imposed on the employer, with respect to each employee
			 described in subparagraph (B) for such month, an assessable payment equal to
			 1/12 of $3,000..
					(2)Proration for
			 part-time employeesSubsection (b) of section 4980H of such Code
			 is amended by adding at the end the following new paragraph:
					
						(3)Proration for
				part-time employeesIn the
				case of any employee other than a full-time employee, paragraph (1) shall be
				applied by substituting for $3,000 the dollar amount which bears
				the same ratio to $3,000 as—
							(A)the average hours of service per week of
				such employee for the month with respect to which such paragraph applies, bears
				to
							(B)30.
							.
				(3)Application of
			 overall limitationParagraph (2) of section 4980H(b) of such Code
			 is amended to read as follows:
					
						(2)Overall
				limitationThe aggregate
				amount of tax determined under paragraph (1) with respect to any applicable
				large employer for any month shall not exceed the aggregate amount of tax which
				would have been determined under subsection (a) with respect to such employer
				for such month if such employer were described in subsection
				(a)(1).
						.
				(c)Application of
			 hours of service rulesSubparagraph (B) of section 4980H(c)(4) of
			 such Code is amended by striking for the application of this paragraph
			 to and inserting with respect to.
			(d)Effective
			 dateThe amendments made by this section shall apply to months
			 beginning after December 31, 2013.
			3.Elimination of
			 hours of service requirement for FMLA leave
			(a)AmendmentSection 101(2)(A) of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2611(2)(A)) is amended to read as follows:
				
					(A)In
				generalThe term
				eligible employee means an employee who has been employed,
				either as a full-time or part-time employee, for at least 12 months by the
				employer with respect to whom leave is requested under section
				102.
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect beginning on the date that is one year after
			 the date of enactment of this Act.
			4.Treatment of
			 employees working at less than full-time under participation, vesting, and
			 accrual rules governing pension plans
			(a)Participation
			 rules
				(1)In
			 generalSection 202(a)(3) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1052(a)(3)) is amended by adding at the end the
			 following new subparagraph:
					
						(E)(i)For purposes of this paragraph, in the case
				of any employee who, as of the beginning of the 12-month period referred to in
				subparagraph (A)—
								(I)has customarily completed 500 or more
				hours of service per year but less than 1,000 hours of service per year,
				or
								(II)is employed in a type of position in
				which employment customarily constitutes 500 or more hours of service per year
				but less than 1,000 hours of service per year,
								completion of 500 hours of service within such period
				shall be treated as completion of 1,000 hours of service.(ii)For purposes of this subparagraph,
				the extent to which employment in any type of position customarily constitutes
				less than 1,000 hours of service per year shall be determined with respect to
				each pension plan in accordance with such regulations as the Secretary may
				prescribe providing for consideration of facts and circumstances peculiar to
				the work-force constituting the participants in such
				plan.
							.
				(2)Conforming
			 amendmentSection 204(b)(1)(E) of such Act (29 U.S.C.
			 1054(b)(1)(E)) is amended by striking section 202(a)(3)(A) and
			 inserting subparagraphs (A) and (E) of section 202(a)(3).
				(b)Vesting
			 rules
				(1)In
			 generalSection 203(b)(2) of such Act (29 U.S.C. 1053(b)(2)) is
			 amended by adding at the end the following new subparagraph:
					
						(E)(i)For purposes of this paragraph, in the case
				of any employee who, as of the beginning of the period designated by the plan
				pursuant to subparagraph (A)—
								(I)has customarily completed 500 or more
				hours of service per year but less than 1,000 hours of service per year,
				or
								(II)is employed in a type of position in
				which employment customarily constitutes 500 or more hours of service per year
				but less than 1,000 hours of service per year,
								completion of 500 hours of service within such period
				shall be treated as completion of 1,000 hours of service.(ii)For purposes of this subparagraph,
				the extent to which employment in any type of position customarily constitutes
				less than 1,000 hours of service per year shall be determined with respect to
				each pension plan in accordance with such regulations as the Secretary may
				prescribe providing for consideration of facts and circumstances peculiar to
				the work-force constituting the participants in such
				plan.
							.
				(2)1-year breaks in
			 serviceSection 203(b)(3) of such Act (29 U.S.C. 1053(b)(3)) is
			 amended by adding at the end the following new subparagraph:
					
						(F)(i)For purposes of this paragraph, in the case
				of any employee who, as of the beginning of the period designated by the plan
				pursuant to subparagraph (A)—
								(I)has customarily completed 500 or more
				hours of service per year but less than 1,000 hours of service per year,
				or
								(II)is employed in a type of position in
				which employment customarily constitutes 500 or more hours of service per year
				but less than 1,000 hours of service per year,
								completion of 250 hours of service within such period
				shall be treated as completion of 500 hours of service.(ii)For purposes of this subparagraph,
				the extent to which employment in any type of position customarily constitutes
				less than 1,000 hours of service per year shall be determined with respect to
				each pension plan in accordance with such regulations as the Secretary may
				prescribe providing for consideration of facts and circumstances peculiar to
				the work-force constituting the participants in such
				plan.
							.
				(c)Accrual
			 rulesSection 204(b)(4)(C) of such Act (29 U.S.C. 1054(b)(4)(C))
			 is amended—
				(1)by inserting
			 (i) after (C); and
				(2)by adding at the
			 end the following new clauses:
					
						(ii)For purposes of this subparagraph,
				in the case of any employee who, as of the beginning of the period designated
				by the plan pursuant to clause (i)—
							(I)has customarily completed 500 or more
				hours of service per year but less than 1,000 hours of service per year,
				or
							(II)is employed in a type of position in
				which employment customarily constitutes 500 or more hours of service per year
				but less than 1,000 hours of service per year,
							completion of 500 hours of service
				within such period shall be treated as completion of 1,000 hours of
				service.(iii)For purposes of clause (ii), the
				extent to which employment in any type of position customarily constitutes less
				than 1,000 hours of service per year shall be determined with respect to each
				pension plan in accordance with such regulations as the Secretary may prescribe
				providing for consideration of facts and circumstances peculiar to the
				work-force constituting the participants in such
				plan.
						.
				(d)Effective
			 dates
				(1)In
			 generalExcept as provided in subsection (b), the amendments made
			 by this section shall apply with respect to plan years beginning on or after
			 the date that is one year after the date of the enactment of this Act.
				(2)Special rule for
			 collectively bargained plansIn the case of a plan maintained pursuant
			 to 1 or more collective bargaining agreements between employee representatives
			 and 1 or more employers ratified on or before the date of the enactment of this
			 Act, the amendments made by this section shall not apply to plan years
			 beginning before the later of—
					(A)the earlier
			 of—
						(i)the date on which
			 the last of the collective bargaining agreements relating to the plan
			 terminates (determined without regard to any extension thereof agreed to after
			 the date of the enactment of this Act); or
						(ii)the
			 date that is 3 years after the date of the enactment of this Act; or
						(B)the date that is 1
			 year after the date of the enactment of this Act.
					For purposes of subparagraph (A), any
			 plan amendment made pursuant to a collective bargaining agreement relating to
			 the plan which amends the plan solely to conform to any requirement added by
			 this section shall not be treated as a termination of such collective
			 bargaining agreement.
